                Case 19-26381-SMG           Doc 23     Filed 01/24/20      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

IN RE:

ILEANA RAMUDO-TOWNSEND                                          Case No.: 19-26381-SMG
          Debtor       /                                        Chapter 13

         MOTION TO VALUE AND DETERMINE SECURED STATUS OF LIEN ON
                 PERSONAL PROPERTY HELD BY BRIDGECREST

                          [2006 Lexus IS250, VIN# JTJBK262662010888]

                         IMPORTANT NOTICE TO CREDITORS:
                   THIS IS A MOTION TO VALUE YOUR COLLATERAL

         This Motion seeks to value collateral described below securing the claim of the
         creditor listed below.

         If you have not filed a proof of claim, you have until the later of the claims bar
         date or 21 days from the date this Motion was served upon you to file a proof
         of claim or you will be deemed to have waived the right to payment of any
         unsecured claim to which you might otherwise be entitled. [See Local Rule
         3015-3(A)(4)]

1.       Pursuant to 11 U.S.C. §506, Bankruptcy Rule 3012, and Local Rule 3015-3, the debtor
         seeks to value personal property securing the claim of VW CREDIT INC (“Lender”).

2.       (Select only one):

           X    Lender’s collateral consists of a motor vehicle and is particularly described as
                follows:

                      Year and Model of motor vehicle: 2006 LEXUS IS250
                   Vehicle Identification Number (VIN #): JTJBK262662010888
                                 Odometer reading: 145,000 Miles

                Lender’s collateral consists of a lien on personal property other than a motor vehicle
                and is particularly described as follows:

3.       At the time of the filing of this case, the value of the personal property is
         $ 3,500.00 as determined by BLACK BOOK VALUE.

4.       The undersigned reviewed the docket and claims register and states (select only one):
                Case 19-26381-SMG          Doc 23     Filed 01/24/20      Page 2 of 2




            X   Lender has not filed a proof of claim in this case. The trustee shall not disburse
                any payments to Lender unless a proof of claim is timely filed. In the event a proof
                of claim is timely filed, it shall be classified as a secured claim to the extent
                provided in paragraph 4, above, and as a general secured claim for any deficiency,
                regardless of the original classification in the proof of claim as filed. Lender’s
                secured claim shall be paid through the plan at          6.75 % and for a total of
                $ 3,843.60.
                                                  or

                Lender filed a proof of claim in this case, POC #1 in the mount of $_________. It
                shall be classified as a secured claim to the extent provided in paragraph 3, above,
                and as a general unsecured claim for any deficiency, regardless of the original
                classification in the proof of claim. Lender’s secured claim shall be paid through
                the plan at ____% and for a total of $_______.

5.     The subject personal property may not be sold or refinanced without proper notice and
       further order of the court.

        WHEREFORE, the Debtor respectfully requests an order of the Court (a) determining the
value of the personal property in the amount asserted in this Motion, (b) determining the secured
status of the Lender’s lien as stated above, (c) determining that any timely filed proof of claim is
classified as stated above, and (d) providing such other and further relief as is just.

       NOTICE IS HEREBY GIVEN THAT:

       1.       In accordance with the rules of this Court, unless an objection is filed with the Court
                and served upon the debtors, the debtors’ attorney, and the trustee at or before the
                hearing scheduled on this Motion, the value of the collateral may be established at
                the amount stated above without further notice, hearing, or order of the Court.
                Pursuant to Local Rule 3015-3, timely raised objections will be heard at the hearing
                scheduled on the Motion.

       2.       The undersigned acknowledges that this Motion and the notice of hearing thereon
                must be served pursuant to Bankruptcy Rule 7004 and Local Rule 3015-3 at least
                21 days prior to the hearing date and that a certificate of service must be filed when
                the Motion and notice of hearing thereon are served.

                                                               Submitted by:
                                                               VAN HORN LAW GROUP, P.A.
                                                               330 N. Andrews Ave., Suite 450
                                                               Fort Lauderdale, Florida 33301
                                                               (954) 765-3166
                                                               (954) 756-7103 (facsimile)
                                                               Chad@cvhlawgroup.com
                                                               By: /s/ Chad T. Van Horn, Esq.
                                                               Chad T. Van Horn, Esq.
                                                               Fla Bar 64500
